Callahan, J.
(dissenting in part). I dissent from so much of the decision of this court as construes plaintiffs’ contracts of employment so as to confine them to the two subway construction contracts in ascertaining profits and losses. There are ambiguities in the hiring agreements as to whether plaintiffs were to share thereunder in the defendant’s corporate business generally, or only in the business done in connection with the two construction contracts awarded defendant. Considering all the evidence and the circumstances surrounding the parties, the decision of Special Term on this issue should be affirmed. The defendant DiMarco & Reimann, Inc., undoubtedly was incorporated primarily to carry out the first subway construction contract. The formation of a corporation with general powers is usual to serve such an end. That supplemental hiring agreements were entered into with plaintiffs when a second subway construction contract was awarded, is readily attributable to the necessity for new salary arrangements for corporate officers because of the limitation contained in the first' agreement with' respect thereto. When bids for proposed new jobs were submitted, plaintiffs were consulted about the same. Applying the rule of practical construction, the acts of the parties strongly support the decision of Special Term on the issue of construction of plaintiffs’ contracts.
As a result of the foregoing views, I also dissent from this court’s ruling that general corporate expenses and costs of bidding on other jobs should be disallowed upon this accounting.
I also dissent from so much of the decision of this court as holds that the prices obtained for machinery at auction do not properly fix the value of capital assets for the purpose of this accounting. The evidence warranted a finding that plaintiffs consented to this method of fixation of value. Otherwise, I concur in this court’s determination to reverse the judgment and order a new trial.
Judgment and order, so far as appealed from, reversed, with costs to the appellants, and the matter remitted to an official referee for determination of the account in accordance with the views expressed in the prevailing opinion. Settle order on notice.